DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-7 and 21-33 are currently pending.  Claims 8-20 are canceled.  
Claims 1-7 and 21-33 are examined on their merits in light of the elected species of food.       
A new rejection has been applied which was not necessitated by amendment and the office action is made Non-Final as a result.

Information Disclosure Statement 
The Information Disclosure Statement filed 8/5/2022 has been reviewed.  


Previous Rejections
            Rejections and/or objections not reiterated from previous office actions are hereby withdrawn as are those rejections and/or objections expressly stated to be withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.  


Rejections Withdrawn

Claim Rejections - 35 USC § 103
In light of Applicants’ arguments the rejection of claims 1-7 and 29-33 under 35 U.S.C. 103 as being unpatentable over Capanema et al. WO 2016/049567 (3/31/2016)(10/3/2018 IDS) in view of Cha et al. US 2015/0320057 (11/12/2015) and Fornera et al.  EP 2949707 (12/2/2015) as evidenced by the specification is withdrawn.

In light of Applicants’ arguments the rejection of claims 21-26 under 35 U.S.C. 103 as being unpatentable over Capanema et al. WO 2016/049567 (3/31/2016)(10/3/2018 IDS) in view of Cha et al. US 2015/0320057 (11/12/2015) and Fornera et al.  EP 2949707 (12/2/2015) as applied to claims 1-7 and 29-33 and further in view of Seeley et al. US 2013/0115358 (5/9/2013) is withdrawn.

In light of Applicants’ arguments the rejection of claims 27-28 under 35 U.S.C. 103 as being unpatentable over Capanema et al. WO 2016/049567 (3/31/2016)(10/3/2018 IDS) in view of Cha et al. US 2015/0320057 (11/12/2015) and Fornera et al.  EP 2949707 (12/2/2015) as applied to claims 1-7 and 29-33 and further in view of Baumanis et al. US 5413802 (5/9/1995) is withdrawn.     


New Rejections
Claim Rejections - 35 USC § 112

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-7 and 21-33 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 30 are rejected as being indefinite in the recitation of “an aspect ratio of greater than 1 to about 1.5”.  This phrase is confusing because it is not clear whether the aspect ratio should greater than the entire recited range, rather than greater than the lower point of the recited range (and therefore able to fall within the recited range).  The phrase is not clear from the specification and cannot be determined by reference to any other claims.  As a result, one of ordinary skill in the art would not be reasonably apprised of the meets and bounds of “an aspect ratio of greater than 1 to about 1.5”. 
For the purposes of this Office Action, the aspect ratio will be interpreted to be greater than the entire recited range, rather than greater than the lower point of the recited range (and therefore able to fall within the recited range).
Claims 2-7 and 21-29 are rejected as being dependent on claim 1 and claims 31-33 are rejected as being dependent on claim 30. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 and 29-33 are rejected under 35 U.S.C. 103 as being unpatentable over Capanema et al. WO 2016/049567 (3/31/2016)(10/3/2018 IDS)(“Capanema I”) in view of Cha et al. US 2015/0320057 (11/12/2015), Fornera et al.  EP 2949707 (12/2/2015) and Capanema et al. US 2017/0275385 (9/26/2014) (“Capanema II”) as evidenced by the specification.      
Capanema I teaches feedstuff compositions comprising a mixture of Type-I and Type II cellulose.  (See Abstract and claim 5).  Thus the composition comprises cellulose and also comprises at least some Type II cellulose as called for in instant claims 1 and 30.  The composition can further comprise lignin as called for in instant claims 5 and 30. (See claim 8).  Capanema I also teaches the possibility of removing the lignin from the composition so that a composition can also be obtained without lignin, so this would be less than 1% lignin as called for in instant claim 6.  (See claim 11).  
The particle size can be from 0.4 micrometers to about 100 micrometers. (See page 40).  The particles can be plastically deformed. (See [0134]).  Capanema I also teaches that the cellulose composition can be a feedstock, which reads on a food product as called for in instant claims 1 and 30.  Capanema I also teaches that the particles can have any shape, including a non-spherical shape. (See [0104]).
Capanema I teaches that the ratio of type-I cellulose to type-II cellulose can be 4.5:5.5. (See [0102]).  4.5:5.5 is at least 0.2 as called for in instant claims 7 and 30.  
Capanema I does not expressly teach a meat product, a leavenable product, a D50 of between 0.4 to 5 microns.  These deficiencies are made up for with the teachings of Cha et al., Fornera and Capanema II 

Cha teaches that leavenings may be present, which reads on a leavenable food product as called for in claims 2 and 31. (See [0045]).  Cha teaches that meat powder and meat flavoring may also be possible in the food product which reads on a meat analog product as called for in claims 3 and 32. (See [0031]). Cha teaches that a dough (leavenable food product) and meat product would be a desirable food product to make. (See [0031], [0043]-[0045] and throughout).  
Cha also teaches a composition with 3.5% particles which is at least 0.5% particles based on the total weight of the food product on a dry basis as called for in instant claim 4. (See Table 5 and Abstract and throughout).  The composition with 3.5% particles in Table 5 has 18% water or 18% liquid which is still greater than 0.5% on a dry weight basis. (100-18% water = 82% dry goods and 3.5% of 82% is 4.2% which is 
Fornera teaches that crumbles comprise particles of the calcium carbonate-containing material and have a weight particle size d 75 of 0.7 to 3.0 µm and a weight median particle size d 50 of 0.5 to 2.0 µm.  (See claim 1).  A weight particle size d 75 of 0.7 to 3.0 µm overlaps with the D75 of less than about 8 microns called for in instant claim 30.  A weight particle size d50 of 0.5 to 2.0 µm overlaps with the D50 of about 0.4 microns to about 5 microns called for in instant claims 1 and 30.  
Fornera teaches that the crumbles of this size avoids the disadvantages of slurries, namely the incorporation of dispersants, and offers the advantages of a powder as regards the transportation but avoids its disadvantages, namely the low bulk density and flow at high dusting of powders. It has controlled particle size distribution, BET surface area, top cut and moisture pick-up susceptibility at low energy input; and can be used as dry product or can be easily made into a slurry at the customers site depending on the customers needs. (See [0011]).   
Capanema II teaches cellulose-containing compositions and method of making same are disclosed. The compositions comprise a cellulose product comprising a type-I cellulose, a type-II cellulose, amorphous cellulose, or a combination thereof. Further, methods are disclosed for making these compositions and for further hydrolyzing these compositions. (See Abstract).  Capanema II teaches a cellulose particle having a D50 of about 5 microns and how to make this size particle. (See [0205]).  A D50 of about 5 microns overlaps with the D50 of from 0.4 microns to 5 microns called for in instant claims 1 and 30.  (See [0108]).  Capanema II teaches that Cellulose materials merit 
It would be prima facie obvious for one of ordinary skill in the art making feedstuff compositions comprising a mixture of Type-I and Type II cellulose to use cellulose particles with D50 of 0.57 to make a leavenable product or a meat product as taught by Cha in order to have undissolved flavor ingredients of sufficiently small particle size to provide the proper mouthfeel, flavor release and texture consistent with the savory flavors as taught by Cha in a meat analog or leavenable food product which Cha teaches are desirable.  
It would be prima facie obvious for one of ordinary skill in the art making the feedstuff compositions comprising a mixture of Type-I and Type II cellulose to make the cellulose particles with a size d 75 of 0.7 to 3.0 µm as taught by Fornera in order to have the advantages of a powder as regards the transportation but avoid its disadvantages and can be easily made into a slurry as taught by Fornera.    
It would be prima facie obvious for one of ordinary skill in the art making the feedstuff compositions comprising a mixture of Type-I and Type II cellulose to make the cellulose particles with a size d 50 of about 5 µm as taught by Capanema II in order to fill this global need to have usable and effective cellulose particles as taught by Capanema II.    
.  

Claims 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Capanema et al. WO 2016/049567 (3/31/2016)(10/3/2018 IDS)(“Capanema I”) in view of Cha et al. US 2015/0320057 (11/12/2015), Fornera et al.  EP 2949707 (12/2/2015) and Capanema et al. US 2017/0275385 (9/26/2014) (“Capanema II”) as applied to claims 1-7 and 29-33 and further in view of Seeley et al. US 2013/0115358 (5/9/2013).     
The teachings of Capanema I in view of Cha, Fornera and Capanema II are described supra.  Capanema I in view of Cha, Fornera and Capanema II do not teach a food product that is egg-free and gluten free, do not teach a cake or a cake mix and do not teach an Allergen-free product. These deficiencies are made up with the teachings of Seeley et al. 
Seeley et al. (Seeley) teaches baked food products prepared using a carbonated liquid in combination with dry ingredients mixture that includes flour, a leavening agent, and a solid or semi-solid fat component. The use of carbonated liquid in preparing the baked food products allows them to be free of other ingredients, particularly liquid ingredients, including liquid oils, milk, and eggs, while maintaining a quality similar to 
Seeley teaches food products such as cake which is called for in instant claim 21. (See [0003],[0009] and [0058]).  Seeley also teaches mixes for its food products such as a cake mix as called for in instant claim 22. (See [0069] and claim 10).  Seeley also teaches the possibility of allowing its baked food products to be free of all allergens by omitting all of the ingredient which can be are allergens.  (See Abstract).  This reads on instant claim 26 allergen-free food product.  
Seeley teaches the use of gluten-free flour, the use of which results in a gluten-free food product which reads on that called for in instant claims 24 and 25. (See [0024]).  Seeley teaches an egg-free food product in Example 28 which reads on claims 23 and 25.  
It would be prima facie obvious for one of ordinary skill in the art making the feedstuff compositions comprising a mixture of Type-I and Type II cellulose to make a cake or cake mix that is allergen-free by omitting allergens as taught by Seeley in order to be able to provide a food product that could be consumed by those individuals with allergies.  


Claims 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Capanema et al. WO 2016/049567 (3/31/2016)(10/3/2018 IDS)(“Capanema I”) in view of Cha et al. US 2015/0320057 (11/12/2015), Fornera et al.  EP 2949707 (12/2/2015) and Capanema et al. US 2017/0275385 (9/26/2014) (“Capanema II”) as applied to claims 1-7 and 29-33 and further in view of Baumanis et al. US 5413802 (5/9/1995).     
The teachings of Capanema I in view of Cha, Fornera and Capanema II are described supra.  Capanema I in view of Cha, Fornera and Capanema II do not teach a food product that is a meat with a meat form.  These deficiencies are made up with the teachings of Baumanis et al. 
Baumanis et al. (Baumanis) teaches a food product that is a meat product that contains a gelling agent wherein the gelling agent can comprise cellulose. (See Abstract and claim 2).  Baumanis teaches that a cellulose gelling agent can allow for the production of low fat meat products such as beef burgers. (See Example IV and claim 2).  A meat product (called for in instant claim 27) that is made of beef and is in the shape of a burger is called for in instant claim 28. (See Example IV).   Baumanis teaches that its meat product has a desirable appearance, taste and has good cooking performance characteristics. (See col. 1, lines 5-12).  Baumanis teaches the desirability of making a low fat beef burger with properties similar to the full fat version for a healthier option. (See col. 1, lines 15-25).
It would be prima facie obvious for one of ordinary skill in the art making the feedstuff compositions comprising a mixture of Type-I and Type II cellulose to make a 


Response to Arguments
Applicants’ comments of January 21, 2022 have been considered and the arguments are found to be partially persuasive.    
Applicants assert that Cha does not state that the particles of Example 2 are cellulose particles.  Rather, Cha actually states that the particles of Example 2 are prepared using simpless (whey protein).  The Office Action continues to insist that Cha discloses a cellulose particle having a d50 of about 0.4 microns to about 5 microns.  Specifically, the Office states that an ordinarily skilled artisan would be motivated to do so because of the success of the composition in Example 2.  Applicants assert that the Office has conceded that Cha does not expressly or inherently teach this elements and is instead relying on the assertion that a skilled artisan would be motivated to modify the cellulose particles of Capanema and Cha to have a d50 of 0.4 to 5 microns in view of the whey particles of Capanema Example 2.  
First, the Examiner alleges without any evidence that since there is no other mention of D50 in Cha in would be well within ordinary skill to apply the particle size of whey protein (a polypeptide) particles to the claimed cellulose (a polysaccharide) particles.  As would be immediately recognized by those of skill, this would be extremely unlikely, given the different chemical makeup of whey protein versus cellulose.  

Applicants finally argue that Seeley and Baumanis do not remedy these deficiencies of Capanema and Cha. 

Applicants’ arguments have been carefully considered and in light of the Declaration evidence are found to be sufficiently persuasive that the rejections have been withdrawn above. 
In the new rejection asserted above, Capanema II expressly teaches a cellulose particle having a D50 of about 5 microns. (See [0205]).  Capanema II teaches that cellulose materials merit special consideration in the current global concern over the environment and raw materials, because they are renewable, biodegradable, and are the world's most abundant natural polymer.  (See [0003]).  Capanema II also teaches that there is a need for compositions containing cellulose, methods for preparing them, and methods for using them. (See [0004]).  Therefore, it would be prima facie obvious for one of ordinary skill in the art making feedstuff compositions comprising a mixture of Type-I and Type II cellulose to make the cellulose particles with a size d 50 of about 5 µm as taught by Capanema II in order to fill this global need to have usable and effective cellulose particles as taught by Capanema.  Additionally, Capanema II also expressly teaches how to make cellulose particle having a D50 of about 5 microns, so a 
Applicants assert that a skilled artisan would not have expected that the instantly claimed particles with their recited size could be easily incorporated into food products.  However, this is very much what is taught in Cha, Fornera and now Capanema II.   
Thus Applicants’ assertion of unexpected results is unpersuasive because the ease of processing and formulation is taught in the prior art references.  Benefits to the resulting food product are also taught. For example, Cha teaches that it is advantageous to use particles of less than 8 microns to make a leavenable product or a meat product in order to have a food product with the proper mouthfeel, flavor release and texture.  Therefore Applicants results are not unexpected because they are found in the prior art.      
The remainder of Applicants’ arguments are moot in view of the new rejections applied above.

Conclusion
No claims are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH CHICKOS whose telephone number is (571)270-3884.  The examiner can normally be reached on M-F 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SARAH  CHICKOS/
Examiner, Art Unit 1619

/DAVID J BLANCHARD/Supervisory Patent Examiner, Art Unit 1619